Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 14d-100) Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 ENZON PHARMACEUTICALS, INC. (Name of Subject Company (Issuer)) ENZON PHARMACEUTICALS, INC. (Names of Filing Persons (Issuer)) 4% Convertible Senior Notes due 2013 (Title of Class of Securities) 293; 293 (CUSIP Numbers of Class of Securities) Scott B. Waldman Enzon Pharmaceuticals, Inc. 685 Route 202/206 Bridgewater, New Jersey 08807 (908) 541-8600 Copy to: Andrea Nicolas, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square New York, New York 10036 (212) 735-3000 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Calculation of Filing Fee Transaction Valuation* Amount of Filing Fee $99,999,750 $3,930 * Calculated solely for purpose of determining the amount of the filing fee pursuant to and based upon a purchase of $133,333,000 aggregate principal amount of Enzons 4% Convertible Senior Notes due 2013 at the maximum purchase price of $750 per $1,000 principal amount. The amount of the filing fee, $39.30 for each $1,000,000 of value, was calculated in accordance with Rule 0-11 of the Securities Exchange Act of 1934, as amended. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: None Filing Party: Not applicable Form or Registration No.: Not applicable Date Filed: Not applicable o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o *If applicable, check the appropriate box(ex) below to designate the appropriate rule provision(s) relied upon: o Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) This Tender Offer Statement on Schedule TO (this Schedule TO) is filed by Enzon Pharmaceuticals, Inc., a Delaware corporation (Enzon). This Schedule TO relates to the offer by Enzon to purchase for cash up to $133,333,000 aggregate principal amount of its 4% Convertible Senior Notes due 2013 (the Notes) at a price not greater than $750 nor less than $700 per $1,000 principal amount, plus accrued and unpaid interest thereon up to, but not including, the date of purchase upon the terms and subject to the conditions set forth in the Offer to Purchase, dated December 8, 2008 (the Offer to Purchase), a copy of which is filed herewith as Exhibit (a)(1)(A), and in the related Letter of Transmittal, a copy of which is filed herewith as Exhibit (a)(1)(B) (which, together with any amendments or supplements thereto, collectively constitute the Offer). The Notes were issued by Enzon pursuant to an Indenture, dated as of May 23, 2006, as supplemented and amended from time to time, between Enzon and Wilmington Trust Company, as trustee, (the "Trustee"). This Schedule TO is intended to satisfy the reporting requirements of Rule 13e-4 under the Securities Exchange Act of 1934, as amended (the Exchange Act). The information in the Offer to Purchase and the related Letter of Transmittal is incorporated by reference as set forth below. Item 1. Summary Term Sheet. The information set forth in the section of the Offer to Purchase entitled Summary Term Sheet is incorporated herein by reference. Item 2. Subject Company Information. (a) Name and Address . The issuer of the Notes is Enzon Pharmaceuticals, Inc., a Delaware corporation. Its principal executive offices are located at 685 Route 202/206, Bridgewater, New Jersey 08807 and its telephone number is (908) 541-8600. (b) Securities .
